Per Curiam.

This is an action to recover the amount due upon a certain contract for electrical work and materials. The amount due to the plaintiff is not disputed. The defendants are sued as copartners, the allegation being that Geo. W. Levy and Bernard S. Levy, his father, did business as partners under Geo. W. Levy’s name. The plaintiff’s testimony on this subject is that Bernard S. Levy made statements to him to the effect that he was embarrassed, and could do no business in his own name, and, therefore, did it under cover of his son’s name. He certainly was active in the supervision of the work. Any copartnership is denied by both defendants, but their attempted explanations of the elder Levy’s connection with the work are contradictory and unsatisfactory. Hpon the whole the evidence was sufficient to justify the finding that they were jointly engaged in the enterprise *801in connection with which the plaintiff did work. It was attempted •to show that the plaintiff consented to a composition between Geo. W. Levy and his creditors. • The evidence tendered to support this plea was that plaintiff had said that he would agree to • anything a majority of the creditors agreed to, and that a majority of the creditors did agree to refrain from bringing action for a certain period. This was all denied by the plaintiff and the justice found in his favor upon the issue.
Present: Scott, P. J., Beach and Eitzgebald, JJ.
Judgment affirmed, with costs.